UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8452


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LESTER M. HAYES,

                  Defendant - Appellant.



Appeal from the United States        District Court for the Middle
District of North Carolina,          at Greensboro.      William L.
Osteen, Jr., District Judge.          (1:06-cr-00364-WO-1; 1:07-cv-
00977-WO-WWD)


Submitted:    April 22, 2009                  Decided:   June 1, 2009


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lester M. Hayes, Appellant Pro Se. Joan Brodish Binkley, Robert
Michael Hamilton, Angela Hewlett Miller, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lester M. Hayes seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief     on    his    28       U.S.C.A.    §    2255    (West     Supp.        2008)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a     certificate         of     appealability.             28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a    substantial             showing    of     the      denial    of     a

constitutional       right.”            28    U.S.C.       § 2253(c)(2)        (2006).         A

prisoner     satisfies        this           standard        by     demonstrating           that

reasonable       jurists     would          find    that     any    assessment         of    the

constitutional       claims       by    the    district       court      is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Hayes has

not made the requisite showing.                      Accordingly, we deny Hayes’s

motion     for     appointment         of     counsel,       deny    a     certificate        of

appealability, and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED

                                               2